NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted November 21, 2018*
                              Decided November 21, 2018

                                         Before

                         JOEL M. FLAUM, Circuit Judge

                         DIANE S. SYKES, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

No. 18-2101

HYE-YOUNG PARK,                                Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Central District of Illinois

      v.                                       No. 2:18-cv-02090-CSB-EIL

BOARD OF TRUSTEES OF THE                       Colin S. Bruce,
UNIVERSITY OF ILLINOIS, et al.,                Judge.
     Defendants-Appellees.
                                       ORDER

        Hye-Young “Lisa” Park, a former postdoctoral researcher at the University of
Illinois at Chicago, complained to school officials that two men sexually harassed her.
She sued the Board of Trustees at the University of Illinois, among others, for race and
sex discrimination, retaliation, and the denial of due process. The district court




      * The defendants have not been served with process and are not participating in
this appeal. We have agreed to decide this case without oral argument because the brief
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 18-2101                                                                           Page 2

dismissed her complaint on res judicata grounds because she had raised identical or
nearly identical claims in a prior suit. We affirm on alternative grounds.

        Park first brought a federal suit in June 2015 against the Board of Trustees of the
University of Illinois and two officials in the university’s Office of Diversity, Equity, and
Access (ODEA) who had investigated her accusations that two men sexually harassed
her. Park asserted that the Board of Trustees discriminated against her based on her sex,
see Title IX, 20 U.S.C. § 1681, when university officials wrote a report stating that they
could not help her and then did nothing; endorsed officials who retaliated against her
based on her sex and race when they encouraged a professor to stop sponsoring Park
for immigration purposes, see id.; 42 U.S.C. § 1981; and denied her due process by
promoting policies under which officials could refuse to take action after someone
complained about harassment, see 42 U.S.C. § 1983. As for the two ODEA officials, Park
asserted a similar § 1981 claim of retaliation for their role in encouraging the professor
to end her immigration sponsorship, and a similar due-process claim for their role in
writing the report in which they said they had no power to stop the harassment and for
their decision to take no action.

        The district court ruled against her. On the basis of Eleventh Amendment
immunity, the court initially granted the defendants’ motion to dismiss her § 1983 and
§ 1981 claims against the Board and her § 1981 retaliation claim against the ODEA
officials. Later, in January 2018, the court entered summary judgment on the remaining
claims against these defendants: the court found no evidence, first, that any defendant
denied Park due process or discriminated against her after she notified the officials of
harassment (because she could not point to any instance of harassment after she first
complained to the ODEA) and, second, that any defendant had retaliated against her
(because there was no evidence of any causal link between her notice to the ODEA and
the professor stopping her immigration sponsorship).

       Three months later, Park filed this suit against almost the same defendants (she
replaced the two ODEA officials with two other university officials who reviewed the
ODEA’s report). She again alleged that the Board discriminated and retaliated against
her based on race and sex when it allowed officials to encourage the professor to stop
sponsoring her immigration application, and denied her substantive due process when
it endorsed policies that authorized the ODEA to refuse to stop the harassment. This
time she added that the Board also violated Title VI and Title VII of the Civil Rights Act
of 1964, 42 U.S.C. §§ 2000d–2000d-7, 2000e–2000e-17, when, because of her sex and
national origin, the officials who reviewed the ODEA report failed to amend the
No. 18-2101                                                                             Page 3

report’s conclusion or otherwise help her. As for the university officials, she alleged that
they denied her substantive due process by turning a blind eye to the misconduct;
retaliated against her based on race when they encouraged the professor to stop
sponsoring her; and discriminated against her based on sex and national origin by not
taking action to remedy the harassment.

        The district court dismissed this suit under the doctrine of res judicata. The court
determined that the claims in both suits were identical or nearly identical; they were
based on the same core of operative facts; and the judgment in the first suit was final.
The court acknowledged that two different individuals had been named as defendants
in this suit but concluded that the allegations against them were identical to those made
against the individual university employees in the prior suit.

        On appeal, Park first contends that the district court erroneously applied res
judicata to bar this suit because the prerequisites under that doctrine have not been met.
Res judicata blocks a second lawsuit if there is (1) an identity of parties or privies in the
two suits; (2) a final judgment on the merits in the first; and (3) an identity of claims.
Barr v. Bd. of Trs. of W. Ill. Univ., 796 F.3d 837, 840 (7th Cir. 2015). Highlighting the first
requirement, Park contends that the parties here are not identical because she has
added as defendants the two university officials who reviewed the ODEA report.

        We agree with Park that the addition of the two new defendants defeats res
judicata, see Taylor v. Sturgell, 553 U.S. 880, 893–96 (2008), but her claims are blocked for
another reason—the doctrine of collateral estoppel. “Issue preclusion [collateral
estoppel] bars successive litigation of an issue of fact or law actually litigated and
resolved in a valid determination essential to the prior judgment, even if the issue
recurs in the context of a different claim.” Dexia Credit Local v. Rogan, 629 F.3d 612, 628
(7th Cir. 2010); see also Grede v. FCStone, LLC, 867 F.3d 767, 776 (7th Cir. 2017). Although
collateral estoppel is an affirmative defense, a court may raise it sua sponte, as we do
here, if it is plainly apparent from the face of the complaint. Arizona v. California, 530
U.S. 392, 412 (2000); Walker v. Thompson, 288 F.3d 1005, 1009 (7th Cir. 2002).

       Here, there are precise issues of fact and law that were actually litigated and
necessarily decided in the underlying case. Park’s Title VI and Title VII claims against
the Board are based on the “same, or nearly the same, factual allegations” as
undergirded her due-process claim in the first suit. Barr, 796 F.3d at 840 (internal
quotation marks omitted). Specifically, the Title VI, Title VII, and due process claims are
all based on her allegation that the Board was responsible for the university officials’
failure to stop the harassment. The district court concluded in the first suit that the
No. 18-2101                                                                         Page 4

Board was not responsible for the harassment she suffered because Park could not point
to any instance of harassment after she complained to the ODEA. Similarly, regarding
her allegations here of discrimination based on sex and national origin, the district court
determined in the first suit that Park could not identify a single instance of harassment
after she complained to the ODEA, so no university defendant could be liable for failing
to correct a situation that did not require remedying. Finally, regarding Park’s
allegations here of retaliation based on race, sex, and national origin, the district court
determined in the first suit that there was no causal link between her complaint to the
ODEA and her professor ending her immigration sponsorship.

                                                                              AFFIRMED